EXECUTIVE NONCOMPETITION,

NONDISCLOSURE AND DEVELOPMENTS AGREEMENT

In consideration and as a condition of my continuing employment by AMERIGROUP
CORPORATION, a Delaware corporation (the “Company”), and the execution and
delivery by the Company of an Employment Agreement dated the 16th day of
January, 2008, I hereby agree as follows:

1. (a) At all times while employed by the Company and at all times during the
Covered Post-Employment Period (defined below), I will not compete with
AMERIGROUP by serving on the board of directors of, or as an executive officer
of, any other entity or person that is offering in any Covered Area (defined
below) or is developing to offer in any Covered Area any product or service in
competition with any Covered Product or Service of AMERIGROUP.

(b) In addition to the foregoing, at all times while employed by the Company and
at all times during the Covered Post-Employment Period, I will not compete with
AMERIGROUP by serving any other entity or person in a managerial or consulting
capacity with respect to any product or service that such entity or person is
offering in any Covered Area or is developing to offer in any Covered Area in
competition with any Covered Product or Service of AMERIGROUP .

(c) At all times while employed by the Company and at all times during the
Covered Post-Employment Period, I will not, directly or indirectly, on behalf of
any other entity or person (i) employ or recruit or solicit for employment any
individual who was employed by AMERIGROUP during the two (2) year period
preceding the termination of my employment with the Company, or (ii) in any
manner encourage any such employee to leave employment with AMERIGROUP.

(d) As used herein,

(i) “AMERIGROUP” means each of the Company and its subsidiaries and affiliates.

(ii) “Covered Post-Employment Period” means, subject to Section 6 below, the
twenty-four (24) month period beginning the first day on which I am no longer
employed by AMERIGROUP.

(iii) “Covered Product or Service” shall mean any product or service sold or
provided by AMERIGROUP in the two (2) year period prior to my last day of
employment with the Company or any product or service that AMERIGROUP was making
significant preparations to sell or offer at the time of my last day of
employment with the Company.

(iv) “Covered Area” shall consist of any geographical market in which during the
last two (2) years of my employment with the Company, AMERIGROUP has provided or
has made material efforts to develop and provide a Covered Product or Service.

2. I will not at any time, whether during or after the termination of my
employment, reveal to any person or entity any of the trade secrets or
confidential information concerning the organization, business or finances of
AMERIGROUP or of any third party which AMERIGROUP is under an obligation to keep
confidential (including but not limited to trade secrets or confidential
information respecting inventions, products, designs, methods, techniques,
systems, processes, software programs, works of authorship, customer lists,
projects, plans and proposals), except as may be required in the ordinary course
of performing my duties as an employee of the Company, and I shall keep secret
all matters entrusted to me and shall not use or attempt to use any such
information in any manner which may injure or cause loss or may be calculated to
injure or cause loss whether directly or indirectly to AMERIGROUP. It being
understood that the foregoing restriction on disclosure is not applicable to
information that has become known to the public through no wrongful act of mine
or any third party

Further, I agree that during my employment I shall not make, use or permit to be
used any notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, data, documentation or other materials of any
nature relating to any matter within the scope of the business of AMERIGROUP or
concerning any of its dealings or affairs otherwise than for the benefit of
AMERIGROUP. I further agree that I shall not, after the termination of my
employment, use or permit to be used any such notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation or other materials, it being agreed that all of the foregoing
shall be and remain the sole and exclusive property of AMERIGROUP and that
immediately upon the termination of my employment I shall deliver all of the
foregoing, and all copies thereof, to the Company at its main office.

The Company acknowledges that I possess substantial experience and expertise in
healthcare and business management and use of that experience or expertise will
not be deemed a violation of this Agreement, provided such use does not
otherwise violate the terms of this Agreement.

3. If at any time or times during my employment, I shall (either alone or with
others) make, conceive, create, discover, invent or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, trade secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright, trademark or
similar statues (including but not limited to the Semiconductor Chip Protection
Act) or subject to analogous protection) (herein called “Developments”) that
(a) relates to the business of AMERIGROUP, any AMERIGROUP customer or any
supplier to AMERIGROUP (to the extent that the Developments related to the
supplier are those used by the supplier to provide products or services related
to AMERIGROUP’s managed care business) or any of the products or services being
developed, manufactured or sold by AMERIGROUP or which may be used by AMERIGROUP
in the conduct of its business, (b) results from tasks assigned me by AMERIGROUP
or (c) results from the use of premises or personal property (whether tangible
or intangible) owned, leased or contracted for by AMERIGROUP, such Developments
and the benefits thereof are and shall immediately become the sole and absolute
property of AMERIGROUP and its assigns, as works made for hire or otherwise, and
I shall promptly disclose to AMERIGROUP (or any persons designated by it) each
such Development and, as may be necessary to ensure AMERIGROUP’s ownership of
such Developments, I hereby assign any rights (including, but not limited to,
any copyrights and trademarks) I may have or acquire in the Developments and
benefits and/or rights resulting therefrom to AMERIGROUP and its assigns without
further compensation and shall communicate, without cost or delay, and without
disclosing to others the same, all available information relating thereto (with
all necessary plans and models) to AMERIGROUP.

I will, during my employment and at any time thereafter, at the request and cost
of AMERIGROUP, promptly sign, execute, make and do all such deeds, documents,
acts and things as AMERIGROUP and its duly authorized agents may reasonably
require:

(a) to apply for, obtain, register and vest in the name of AMERIGROUP alone
(unless AMERIGROUP otherwise directs) letters patent, copyrights, trademarks or
other analogous protection in any country throughout the world and when so
obtained or vested to renew and restore the same; and

(b) to defend any judicial, opposition or other proceeding in respect of such
applications and any judicial, opposition or other proceedings or petitions or
applications for revocation of such letters patent, copyright, trademark or
other analogous protection.

4. In the event AMERIGROUP is unable, after reasonable effort, to secure my
signature on any application for letters patent, copyright or trademark
registration or other documents regarding any legal protection relating to a
Development that is related to AMERIGROUP’s business whether because of my
physical or mental incapacity or for any reason whatsoever, I hereby irrevocably
designate and appoint AMERIGROUP and its duly authorized officers and agents as
my agent and attorney-in-fact, to act for and in my behalf and stead to execute
and file any such application or applications or other documents and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright or trademark registrations or any other legal protection
thereon with the same legal force and effect as if executed by me.

5. I agree that any breach of this Agreement by me may cause irreparable damage
to AMERIGROUP and that in the event of such breach AMERIGROUP shall have, in
addition to any and all remedies of law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of my obligations
hereunder. I hereby acknowledge and agree that I will have access to
confidential and proprietary information and trade secrets concerning AMERIGROUP
during my employment and that the restrictions contained in Sections 1 and 2 of
this Agreement are reasonable in scope and necessary to protect the legitimate
business interests of AMERIGROUP I hereby further expressly acknowledge that
each subsidiary and affiliate of the Company is an express third party
beneficiary of the terms of this Agreement.

6. I agree that in the event that I breach any of my covenants in Section 1, my
Covered Post-Employment Period shall be extended by the period of the duration
of such breach.

7. I understand that this Agreement does not create an obligation on AMERIGROUP
or any other person or entity to continue my employment.

8. I represent that the Developments identified in the pages, if any, attached
hereto comprise all the unpatented and unregistered copyrightable Developments
which I have made, conceived or created prior to my employment by AMERIGROUP,
which Developments are excluded from this Agreement. I understand that it is
only necessary to list the title and purpose of such Developments but not
details thereof.

9. I represent that, except as I have disclosed in writing to the AMERIGROUP
Companies, I am not a party to, or bound by the terms of, any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of my employment
with AMERIGROUP or to refrain from competing, directly or indirectly, with the
business of such previous employer or any other party. I further represent that
my performance of all the terms of this Agreement and as an employee of
AMERIGROUP does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by me in confidence or in
trust prior to my employment with AMERIGROUP, and I will not disclose to
AMERIGROUP or induce AMERIGROUP to use any confidential or proprietary
information or material belonging to any previous employer or others. I have not
entered into, and I will not enter into, any agreement either written or oral in
conflict herewith.

10. I agree that throughout the Covered Post-Employment Period I will notify
each of my prospective employers that I am bound by the restrictions contained
in Sections 1 and 2 of this Agreement and I will provide a copy of this
Agreement to any employer prior to commencing employment during the Covered
Post-Employment Period.

11. My obligations under this Agreement shall survive the termination of my
employment regardless of the manner of such termination and shall be binding
upon my heirs, executors, administrators and legal representatives.

12. This Agreement, and the rights and obligations of the parties hereunder,
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia applicable to contracts made and to be performed
therein. I hereby agree and submit to exclusive jurisdiction and venue in any
state or federal court sitting in Norfolk, Virginia (the “Chosen Courts”), in
any action arising out of or relating to this Agreement. I agree that the Chosen
Courts shall have exclusive jurisdiction for such purposes and that I will not
bring any action or proceeding arising out of or relating to this Agreement in
any other court, waive any objection to laying venue in any such action or
proceeding in the Chosen Courts, and waive any objection that the Chosen Courts
are an inconvenient forum or do not have jurisdiction. I agree that,
notwithstanding the foregoing, AMERIGROUP may seek and obtain injunctive relief
or other equitable remedies from any court of competent jurisdiction

13. I agree that each provision herein shall be treated as a separate and
independent clause, and the unenforceability of any one clause shall in no way
impair the enforceability of any of the other clauses herein. Should any
provision of this Agreement be held by a court of competent jurisdiction to be
unfavorable, or enforceable only if modified, such holding shall not affect the
validity of the remainder of this Agreement, the balance of which shall continue
to be binding upon the parties hereto with any such modification to become a
part hereof and treated as though contained in this original Agreement.

14. I agree that any court of competent jurisdiction may modify any
unenforceable provision of this Agreement in lieu of severing the unenforceable
provision from this Agreement in its entirety, whether by rewriting the
offending provision, adding language to this Agreement, or making such other
modification that the court deems warranted to carry out our agreement. I agree
that this Agreement as so modified by a court shall be binding upon and
enforceable against me.

15. The parties agree and understand that neither party may not assign their
obligations under this Agreement or any part thereof. Notwithstanding the
foregoing, the Company may assign this Agreement in whole or in part to any
person, partnership, corporation, limited liability company or entity deriving
title to the business of the Company or the assets or goodwill thereof,
including without limitation, any affiliate.

16. I agree that no amendment, modification or waiver of any provision of this
Agreement shall be effective unless the same shall be set forth in a writing
signed by me and the Company. This Agreement shall not be construed more
strictly against one party by virtue of the fact it may have been prepared by
counsel for such party, it being recognized that each of the parties has
contributed substantially and materially to the preparation of this Agreement.

17. This Agreement and the restrictive covenants in the Company’s Equity
Incentive Plans (the “Incentive Plan Restrictive Covenants”) constitute the
entire understanding and agreement between AMERIGROUP and me with respect to the
subject matter hereof and supersede the terms of that certain Employee
Noncompetition, Nondisclosure and Developments Agreement between the Company and
me dated May 14, 2003. I agree that nothing in this Agreement is intended to
limit the Incentive Plan Restrictive Covenants, nor are the terms of the
Incentive Plan Restrictive Covenants intended to limit the covenants and
obligations herein, and I shall comply with both the Incentive Plan Restrictive
Covenants and the terms of this Agreement, and AMERIGROUP shall be entitled to
have all of my covenants and obligations therein and herein enforced to the
fullest extent permitted by law.

18. Any waiver by either party of a breach of any provision of this Agreement by
the other shall not be deemed a waiver by either party of any subsequent breach,
nor shall recourse to any remedy hereunder be deemed a waiver of any other or
further relief or remedy provided for herein.

19. All notices hereunder shall be in writing and shall be delivered in person
or mailed by certified or registered mail, return receipt requested, addressed
as follows:

     
If to the Company, to:
  AMERIGROUP Corporation
4425 Corporation Lane, Suite 300
Virginia Beach, Virginia 23462
Attention: Stanley F. Baldwin
Executive Vice President and General Counsel
If to James G. Carlson, to:
  James G. Carlson
     
     

20. This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

21. This Agreement is executed and delivered under seal, and the designation
“[SEAL]” on this Agreement shall be as effective as the affixing of a seal
physically thereto.

[Remainder of page intentionally left blank – Signature page follows]

1 IN WITNESS WHEREOF, the undersigned have executed this Agreement as a sealed
instrument as of the 16th day of January, 2008.

James G. Carlson

AMERIGROUP CORPORATION

By:
Name: Stanley F. Baldwin     
Title: Executive Vice President,
Secretary and General Counsel


2